Citation Nr: 0206486	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for the postoperative residuals of a left inguinal 
hernia and varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from October 1950 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the St. Paul Regional 
Office and Insurance Center (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
November 2000, when it was remanded to the RO for further 
development.  By rating action dated in August 2001, while 
this appeal was in remand status, the RO increased the 
initial schedular disability rating at issue from 10 percent 
to 30 percent, from the effective date of service connection 
in January 1997.  


FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the veteran's claim has been obtained. 

2.  There has been no recurrence of the left inguinal hernia 
surgically repaired in service.  

3.  The left varicocele operated upon in service has 
recurred, but it is not productive of significant pain or 
functional impairment.    


CONCLUSION OF LAW

The requirements for a disability evaluation in excess of 
30 percent for the postoperative residuals of a left inguinal 
hernia and varicocele have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. 4.7, 4.20, 4.116, Diagnostic Code 7338 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through letters, the statement of 
the case and supplements thereto, the RO has informed the 
veteran of the evidence and information needed to 
substantiate his claim.  In addition, the RO has obtained all 
identified medical evidence pertinent to the veteran's claim 
and has afforded him appropriate VA examinations.  Neither 
the veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claim.  In fact, the appellant stated in a 
March 2001 written statement that he had no further records 
to submit in support of this claim.  The Board is also 
unaware of any outstanding evidence or information that could 
be obtained to substantiate the claim.

In sum the facts pertinent to this claim have been properly 
developed and no further action is required to comply with the 
VCAA or the implementing regulations.  A remand to afford the 
RO an opportunity to consider the claim in light of the 
regulations implementing the VCAA would only serve to further 
delay resolution of the veteran's claim with no benefit 
flowing to the veteran.  Accordingly, the Board will address 
the merits of the claim.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

The service medical records indicate that the appellant 
underwent a left inguinal hernia repair and left 
varicocelectomy in June 1951.  His recovery was uneventful 
with no recurrence of the hernia in service; the surgical 
scar was noted on his discharge medical examination in July 
1954, together with a very large recurrent left varicocele.  
Based upon a claim received in January 1997, service 
connection was granted for the postoperative residuals of a 
left inguinal hernia and varicocele.  

On a VA urological consultation in September 1997, it was 
reported that the appellant was 67 years old.  He complained 
of a gradual enlargement of the veins in his left scrotum 
over the years, tending to pull the scrotum down.  
Examination of the appellant disclosed a small umbilical (not 
inguinal) hernia with no masses and varicose veins within the 
left hemiscrotum.  The scrotum otherwise appeared 
unremarkable, and the testes were normal in contour and 
consistency without masses.  

The appellant was also accorded two official VA medical 
examinations in September 1997.  Examination of the testes 
failed to reveal any atrophy or absence of either testicle, 
both of which were equal in size, with a soft consistency, 
bilaterally.  The appellant complained of intermittent aching 
pain in the scrotum and cord which had become noticeable over 
the previous two years.  

The examiner on a VA intestinal examination of the appellant 
in September 1997 noted the history of surgery in 1951 and 
reported that there was a well-healed postoperative scar 
which gave no trouble.  To this examiner, the left testicle 
appeared to be slightly smaller than the right, a little bit 
softer and slightly atrophic.  There was a large varicocele 
present on the left side which was slightly tender and 
appeared to have been present for a long time.  The left 
varicocele reportedly would seem to be well supported by a 
good athletic supporter.  No other masses or pathology were 
palpable, and no hernias were present at this time.  

In his substantive appeal on VA Form 9, received in February 
1998, the appellant contended that he should be granted a 
30 percent disability rating for the postoperative left 
hernia and varicocele.  

A VA genitourinary examiner reported in September 1998 that 
the appellant had an erectile dysfunction which was likely 
due to the left varicocelectomy in service; however, a VA 
urological specialist examiner reported in September 1998 
that the appellant's erectile dysfunction was felt to be 
secondary to vascular insufficiency rather than the surgery 
in service or the service-connected disabilities.  This 
specialist also reported that the appellant had undergone a 
right hernia operation in 1991; that the left testicle was 
atrophic; and that a left varicocele was present.  

Service connection for erectile dysfunction was subsequently 
denied by unappealed rating action dated in October 1998.  

In a written statement dated in April 1998, the appellant 
contended that, because of the pain associated with his left 
varicocele, he was unable to work on a full-time basis and 
that he was forced to work only part-time as a result.  He 
stated that the pain was caused by walking or remaining on 
his feet for "any length of time."  Two lay statements 
received in February 2000 confirmed that the appellant 
attributed his inability to work full-time to his left groin 
condition.  However, in July 2001, the appellant withdrew a 
claim seeking a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  

VA outpatient treatment records dating from July 1998 onwards 
reflect medical treatments for several medical problems 
including asthma, impotence and benign prostatic hypertrophy.  

In December 1999, the appellant was accorded a VA digestive 
system examination.  The examiner reported that the scar from 
the surgery in service was impossible to find and that there 
had been no recurrence of the inguinal hernia on the left.  
The diagnosis was of status post left inguinal herniorrhaphy 
with no complications and an excellent result.  

The same examiner reported on a VA genitourinary examination 
of the appellant at the same time that the appellant 
complained of aching pain in the left varicocele after 
standing on his feet for more than 20 minutes.  He also 
noticed discomfort at work when using a riding mower, which 
was his primary job at the local golf course.  He further 
complained of itching in the left varicocele area, 
particularly at night.  The examiner commented that this was 
probably because the veins in the varicocele were 
depressurized when the appellant lays down.  On physical 
examination, there was no edema, and loss of the male 
creative organ was not applicable.  A left varicocele was 
found but it was not tender to palpation; also, the left 
testicle was more sensitive to palpation than the right and 
was slightly smaller than the right.  The diagnosis was of a 
recurrent left varicocele, symptomatic.  

In May 2001, the appellant was examined by a VA urologist 
pursuant to a Board remand.  It was noted that the appellant 
was currently 71 years old.  He complained of pain in his 
left testicle which radiated upward into his left groin and 
around his left hip.  This was a sharp pain which he rated as 
7/10 in severity and which would slowly wear off after four 
or five hours, if he rested.  The appellant related that he 
had experienced a similar pain for many years during his 
career as a truck driver, but he felt the problem had become 
worse during the last seven or eight years.  He took Tylenol 
for this pain, which helped; he had not used antibiotics or 
stronger pain medications.  The appellant also reported that 
he wore briefs rather than boxers because of the additional 
support briefs provided.  There was no indication that he 
needed to wear a truss.  

On this examination, both testicles were descended and without 
masses.  They were not tender at all to palpation.  The left 
testicle was soft, and there was a significant left varicocele 
present.  The appellant felt that his left groin pain 
prevented him from working a full, 40-hour week since he had 
to go home and rest whenever he got the pain.  The clinical 
assessment at this time was of chronic left orchialgia with 
radiation to the groin.  The source of the appellant's pain 
could possibly be related to the presence of the left 
varicocele, but there were other possibilities as well.  
Further testing was not felt to be warranted.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

The Rating Schedule provides that a small, postoperative 
recurrent inguinal hernia, not well supported by a truss, or 
not readily reducible, will be rated 30 percent disabling.  
The next higher rating of 60 percent requires competent 
medical evidence of a large, postoperative recurrent inguinal 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  38 C.F.R. 
§ 4.116, Diagnostic Code (DC) 7338 (2001).  

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).

The Rating Schedule does not provide a specific DC for rating 
a varicocele.  However, the Rating Schedule provides that 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).  The present postoperative left 
varicocele has been rated by analogy to an inguinal hernia 
under DC 7338.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evidence establishes that there has been no recurrence of 
the left inguinal hernia repaired in service.  The 
postoperative scar could not even be found by one VA examiner 
in December 1999, and there is no competent medical evidence 
of a painful postoperative scar.  Although some atrophy of 
the left testicle may be present, service connection is not 
in effect for the atrophy and in any event complete atrophy 
of only one testicle is considered noncompensably disabling.  
See 38 C.F.R. § 4.115b, DC 7523 (2001).  

The objective evidence establishes the presence of a left 
varicocele but little else.  The veteran complains of pain 
but objective evidence of pain is lacking.  The examinations 
have disclosed either slight or no tenderness of the left 
varicocele.  The pain described by the veteran was attributed 
by the most recent examiner to left orchialgia but the 
examiner was unable to determine the cause of the left 
orchialgia, did not identify objective evidence of pain and 
stated that the pain could not be exacerbated on examination.  

In view of the absence of objective evidence of any 
significant functional impairment, the Board must conclude 
that an evaluation in excess of 30 percent is not warranted 
under DC 7338 or any other potentially applicable DC.  The 
Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess of 30 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

IV.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability.  As 
discussed above, the objective evidence does not establish 
the presence of significant pain or other functional 
impairment due to the varicocele.  The objective evidence 
clearly does not establish the presence of symptoms or 
functional impairment in excess of that contemplated by the 
schedular criteria.  In sum, the record does not lead the 
Board to believe that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, referral of the case for 
extra-schedular consideration is not in order.



ORDER

Entitlement to an initial disability rating in excess of 
30 percent for the postoperative residuals of a left inguinal 
hernia and varicocele is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

